Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 23, 2020                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  148981(78)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   SC: 148981
  v                                                                COA: 319642
                                                                   Muskegon CC: 12-062665-FH
  PAUL J. BETTS, JR.,
             Defendant-Appellant.
  ______________________________________/

        On order of the Chief Justice, the motion of the Criminal Defense Attorneys of
  Michigan to file a brief amicus curiae and to waive the filing fee is GRANTED. The
  amicus brief submitted on September 18, 2020, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               September 23, 2020

                                                                              Clerk